Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 SIMONE BERTOLLINI,

                PlaintW.
                                                               Civil Action No. 18-15355
        V.
                                                                       OPINION
 MICHAEL HARRISON, JOHN AND JANE
 DOES 1-50, and XYZ CORPORATIONS 1-50.

                Defendants.


John Michael Vazguez, U.S.D.J.

       In this case, Plaintiff Sirnone Benollini alleges that Defendant Michael Harrison. an

attorney, engaged in unlawful conduct while attempting to collect a debt on behalf of Plaintiffs

creditor. D.E. 1-5. Currently pending before the Court is Defendant’s motion to dismiss Counts

11. III. and IV of Plaintiff’s First Amended Complaint (“FAC”) for failure to state a claim pursuant

to Fed. R. Civ. P. 12(b)(6). D.E. 4. The Court reviewed the parties’ submissions in support and

in opposition’ and decided the motion without oral argument pursuant to Fed. R. Civ. P. 78(b) and

L. Civ. R. 78.1(b). For the reasons stated below, Defendant’s motion to dismiss is granted.




 Defendant’s brief in support of his motion will be referred to as “DeE Br.,” DR 4-2; Plaintiffs
opposition will be referred to as “P1. Opp’n,” D.E. 5; Defendant’s reply will be referred to as “DeE
Reply,” D.E. 6.
    I.      INTRODUCTION2

         Plaintiff Simone Bertollini is a resident of Weehawken, New Jersey. FAC ] I. Defendant

Michael Harrison is an attorney with an office in Denville, New Jersey. Id.   ¶ 2.   On May 9, 2018,

Defendant contacted Plaintiff to collect two alleged debts stemming from two delinquent accounts

with Palisades Emergency Consult. Id. 9 5. The two debts stemmed from “medical treatment that

was allegedly rendered by Palisades Emergency Consult at the same time, on the same day[,] for

an injured shoulder.” Id. ¶ 8. Defendant indicated that Plaintiff owed (1) 5510.00 on account

number 515121, and (2) S 1,058.00 on account number 51512lA. Id. ¶ 6. Plaintiff alleges that the

two charges belong to the same account number (515121), which was created on April 3, 2014,

and that the second account (515121A) was “improperly and/or fraudulently created curing the

course of debt collection.” Id.   ¶fflJ 7,   9.

         On May 13, 2018, Plaintiff emailed Defendant advising him of such.             Id.   ¶   10. The

following day, Defendant responded with the following:

                The first account (bearing our account number 515121) is for
                services rendered on 4/3/2014 for an emergency visit. The second
                account (bearing our account number 515121A) is for services
                rendered on the same date for Clsd tx shoulder. The second account
                was not referred to us on the same date as the first account as there
                was a question regarding a possible allowance. Nonetheless, you
                owe the amounts indicated on the enclosed bills.

Id. ¶ II. On July 1, 2018, Defendant then reported both accounts to Equifax as unpaid and

delinquent. Id.   ¶   12. Defendant failed to note that Plaintiff disputed the accounts. Id.        ¶   21.


2
  The facts are derived from Plaintiffs FAQ. D.E. 1-5 (“FAC”). When reviewing a motion to
dismiss, the Court accepts as true all well-pleaded facts in the complaint. Fouler v. UPMC
Shadvside, 578 F.3d 203, 210 (3d Cir. 2009). Additionally, a district court may consider “exhibits
attached to the complaint and matters of public record” as well as “an undisputedly authentic
document that a defendant attaches as an exhibit to a motion to dismiss if the plaintiffs claims are
based on the document.” Pension Ben. Guar. Corp. v. Vhite Consol. Inc/us,, Inc.. 998 F.2d 1192,
1196 (3d Cir. 1993).

                                                  7
Plaintiff alleges that Defendant “falsely reported two unpaid and delinquent accounts to Equifax

rather than one, knowing that Plaintiffs credit report would be compromised to a greater extent.”

JcL   ¶   14.

            Plaintiff also alleges that Defendant reported “fictitious, partial payments” on these

accounts, harming Plaintiffs credit report to a greater extent. Id. ¶ 22. When reporting the 515121

account to Equifax, Defendant reported S5l0.00 as the original amount, with S200.0O as the

current balance, and June 2018 as the last payment date. Id. ¶ 16. When reporting the 5l5l2lA

account to Equifax. Defendant reported S1,058.00 as the original amount, with 5584.00 as the

current balance, and June 2018 as the last payment date. Id.        ¶   18. Plaintiff alleges that he never

made any payment on either account and that these “fictitious, partial payments” harmed his credit

report to a greater extent. Id.    ¶N   15, 22. Hence, on July 11,2018, Plaintiff filed a formal dispute

with Equifax. Id.     ¶ 24.   Defendant received notice of this dispute. Id.     ¶ 25.   Plaintiff alleges that

Defendant then failed to investigate the accuracy of the information he furnished to Equifax and

that the allegedly improper accounts still appear on Plaintiffs credit report. Id. ¶flj 26, 28.

            On August 21, 2018, Plaintiff filed his Complaint in the Superior Court of New Jersey.

D.E. 1-4. Plaintiff then filed his FAC on September 4, 2018, alleging the following counts: (1)

violation of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C.           §   1681 c/seq.; (II) defamation of

character; (111) common law fraud; and (IV) negligent misrepresentation and omissions. D.E. I

5. On September 18, 2018, Defendant moved to dismiss Counts II, Ill, and IV of Plaintiffs FAC

pursuant to N.J. Ct. R. 4:6-2(e) for failure to state a claim, arguing that the FCRA preempts

Plaintiffs state law causes of action. D.E. 1-6. On October 12, 2018, the Superior Court of New

Jersey denied Defendant’s motion without prejudice, stating the following:

                   [T]his court believes this case is removable to federal court, for
                   reasons placed on the record. the Fair Credit Reporting Act seems
                                                   .   .




                                                           3
                to preempt all state claims including state common law claims. See
                Burrellv. DFS Sen’ice, L.L.C., 753 F. Supp. 2d438 (D.N.J. 20l0)[.]
                Defendant shall file a Notice of Removal in accordance with 28
                U.S.C. § 1446(a) within thirty (30) days of today’s date[.]

D.E. 1-7. Defendant then removed the case to this Court on October 26, 2018. D.E. I, and filed a

motion to dismiss Counts II, III. and IV of Plaintiff’s FAC pursuant to Fed. R. Civ. P. l2(b)(6) for

failure to state a claim, premised on the same argument       —   that the FCRA preempts Plaintiffs state

law claims. D.E. 4,4-2. Plaintiff filed opposition, D.E. 5. and Defendant replied. D.E. 6.

    II.      LEGAL STANDARD

          Rule 12(b)(6) of the Federal Rules of Civil Procedure permits a defendant to move to

dismiss a count for “failure to state a claim upon which relief can be granted[.j” To withstand a

motion to dismiss under Rule 12(b)(6), a plaintiff must allege “enough facts to state a claim to

relief that is plausible on its face.” Bell Ad. Corp.   i’.   Twornblv, 550 U.S. 544, 570 (2007). A

complaint is plausible on its face when there is enough factual content “that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.’ Ashcrofl v.

Jqbal, 556 U.S. 662, 678 (2009). Although the plausibility standard “does not impose a probability

requirement, it does require a pleading to show more than a sheer possibility that a defendant has

acted unlawfidly.” Connelly v. Lane Const. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (internal

quotation marks and citations omitted). As a result, a plaintiff must “allege sufficient facts to raise

a reasonable expectation that discovery will uncover proof of [hisi claims.” Id. at 789.

          In evaluating the sufficiency of a complaint, a district court must accept all factual

allegations in the complaint as true and draw all reasonable inferences in favor of the plaintiff.

Phillips v. Ctv. of Allegheny. 515 F.3d 224. 231 (3d Cir. 2008).               A court, however, is “not

compelled to accept unwarranted inferences, unsupported conclusions or legal conclusions

disguised as factual allegations.” Baraka r. McGreevev, 481 F.3d 187, 211 (3d Cir. 2007). If,


                                                   4
after viewing the allegations in the complaint most favorable to the plaintiff, it appears that no

relief could be granted under any set of facts consistent with the allegations, a court may dismiss

the complaint for failure to state a claim. DeFazio v. Leading Edge Recovery So/s., 2010 WL

5146765, at *1 (D.N.J. Dec. 13, 2010).

   Ill.      ANALYSIS

          The issue before this Court is whether Section 1681t(b)(1)(F) of the FCRA preempts state

common law claims against thmishers of information to consumer reporting agencies. DeE Br. at

4-6; P1. Opp’n at 3-12. Defendant argues the section preempts Count II, Count III, and Count IV

of the FAC. Def. Br. at 5-7. Plaintiff argues that Section 168 lt(b)(l)(F) does not preempt these

state common law claims. P1. Opp’n at 3-12.

          Section 168 lt(b)(1)(F) of the FCRA provides that “[n]o requirement or prohibition may be

imposed under the laws of any State      .   .   .   with respect to any subject matter regulated under

section 1681s-2 of this title, relating to the responsibilities of persons who ffimish information to

consumer reporting agencies[.]” 15 U.S.C.            § 1681t(b)(1)(F).3 The Third Circuit has not yet ruled
on whether Section 1681 t(b)( I )(F) preempts state common law claims. See Williams v. Navient

So/s., LLC, No. 17-6509, 2017 WL 3784039, at *2 (D.N.J. Aug. 31, 2017) (“[T]he scope of                   §
168 It’s preemption has not been resolved by the Third Circuit.”). Defendant relies on cases from

this district for the proposition that Section 1681t(b)(1)(F) preempts all state claims against

furnishers of information. Def. Br. at 4-6 (citing Burrell         1’.   DES Services, LLC, 753 F. Supp. 2d

438 (D.N.J. 2010); Def. Reply at 3 (citing Cosmas v. Ant, Exp. centurion Bank, 757 F. Supp. 2d

489 (D.N.J. 2010)). Plaintiff relies on out-of-district cases in support of his position. P1. Opp’n at



  The parties agree that Defendant is a person who furnished infomrntion to a consumer reporting
agency, meaning the conduct in this case is within the subject matter regulated by Section 168 Is-
2. Def. Br. at 5-6; P1. Opp’n at 2,4.
                                                          5
54
     The Court determines that the reasoning of the other decisions within this district is persuasive

and follows their rulings. Sec Cosmas, 757 F. Supp. 2d at 501; Burrell. 753 F. Supp. 2d at 45!;

see also TutaiUi   i,   Bank ofAm.. No. 12-887, 2012 WL 1964507, at *7 (D.N.J. May 31,2012).

        A state law that “interferes with or is contrary to federal law” is preempted by the

Supremacy Clause of the United States Constitution. Cosmas, 757 F.       Supp.   2d at 495 (citing U.S.

Const. art. VI, ci. 2; Farina v. No/cia Inc., 625 F.3d 97, 115 (3d Cir. 2010)). Preemption can apply

to “all forms of state law,’ including statutory and common law claims.” Id. (quoting Farina, 625

F.3d at 115).      Three types of federal preemption exist: “(1) express preemption, (2) field

preemption, and (3) conflict preemption.”        Id. (citing Farina, 625 F.3d at 115).          “Express

preemption applies where Congress, through a statutes express language, declares its intent to

displace state law.” Id. (quoting Farina. 625 F.3d at 115).          Even in cases of clear express

preemption, a district court must “examine congressional intent as to the scope of the preemption

provision.” Id. (quoting Farina, 625 F.3d at 115). Here, express preemption applies.

         First, the text of Section 168 lt(b)(l)(F) expressly preempts state common law claims. The

text of Section 1681t(b)(1)(F) provides that “[njo requirement or prohibition may be imposed

under the laws ofany State” with respect to the subject matter at issue. 15 U.S.C.    §   1681 t(b)( 1 )(F)

(emphasis added). Congress used similar language in the Public Health Cigarette Smoking Act of

1969 (“PHCS”), which stated that “{njo requirement or prohibition based on smoking and health

shall be imposed tinder State law with respect to the advertising or promotion of any cigarettes.”

15 U.S.C.   §   1334(b) (emphasis added). The Supreme Court determined that the PHCS statutory

language resulted in express preemption. Cipollone v. Liggeu Grp., Inc., 505 U.S. 504, 517(1992)




  Both parties agree that Section 1681 t(b)( I )(F) preempts state stat utoty claims. Def. Br. at 5-6;
P1. Opp’n at 3,4.
                                                   6
(“In our opinion, the pre-emptive scope of the [PHCS] is governed entirely by the express language

in [15 U.S.C.   §    1334(b)].”). Later, the Supreme Court affirmed its earlier holding and ifirther

clarified that “a provision pre-empting state ‘requirements’ [also] pre-empt[s] common-law

duties.” Riegel     i’.   Medironic, Inc., 552 U.S. 312, 324 (2008). The Supreme Court reasoned that

“Congress is entitled to know what meaning this Court will assign to terms regularly used in its

enactments,” and therefore, “[a]bsent other indication, reference to a State’s ‘requirements’

includes its common-law duties.” Id. Accordingly, following the same reasoning, this Court finds

that the language of Section 1681t(b)(l)(F) expressly preempts state common law claims. See

Cosmas, 757 F. Supp. 2d at 501 (finding the same).

       Second, congressional intent supports preemption of state common law claims. “[T]he

primary purpose of the FCRA is to ensure that only accurate credit information is collected and

disseminated.” Id. at 500,           To accomplish this goal, “Congress created detailed reasonable

procedures directed at consumer reporting agencies and furnishers of information.” Id. (internal

quotations omitted). If Section 1681 t(b)(1 )(F) only preempts state statutory claims and not state

common law claims, “national furnishers would likely be subject to inconsistent obligations in the

various states,” as “[c]ommon law claims, by their nature, refine the contours of liability over

time.” Id. at 500-01. “Ultimately, with such a patchwork framework, the congressional purpose

of ensuring the consistent, accurate collection and dissemination of credit information stands to be

compromised.” Id. at 501. “Indeed, a patchwork system of conflicting regulations is precisely

what Congress intended to avoid in enacting the section l681t(b) preemption provision.” Id.

(citing Ross v. F.D.L, 625 F.3d 808, 813-14 (4th Cir. 2010)).

       The Court therefore finds that Section 168 lt(b)(1)(F) expressly preempts Plaintiffs state

common law claims. See Id. (“[S]ection 1681t(b)(l)(F)            []   encompass[es] both statutory and



                                                      7
common law claims[.]”); Burrell, 753 F. Supp. 2d at 451 (“[Section 1681t(b)(l)(F)] leaves no

room for state law claims against thruishers of information   ...   regardless of whether those claims

are couched in terms of common law or state statutory obligations.”); see also Tzitat!/i, 2012 WL

1964507, at *7 (“Plaintiffs common law claims pertaining to Defendant’s credit reporting are

preempted pursuant to 15 U.S.C.     § 1681t(b)(l)(F).”). counts II, III, and IV are dismissed with
prejudice. See Burrell, 753 F. Supp. 2d at 451 (finding that the plaintiffs state law claims were

preempted by the FCRA and therefore “must be dismissed with prejudice.”).

         Defendant also seeks costs and sanctions against Plaintiff for continuing to plead these

state law counts even after being put on notice of the preemption issue. Def. Br. at 3, 6-7.

Defendant argues that such penalty is warranted because these claims are “frivolous.” lii at 3.

However, other district courts in this circuit have accepted Plaintiffs argument. See Manno v. Am.

Gen. Fin. Co., 439 F. Supp. 2d 418, 429 (E.D. Pa. 2006) (finding that Section 168lt(bXl)(F) only

preempts state statutoty claims). Moreover, the Third Circuit has not ruled on the issue. As a

result, the Court does not find that Plaintiffs argument is wholly untenable. The Court rejects

Defendant’s request for costs and sanctions.

   IV.      CONCLUSION

         In sum, the Court grants Defendant’s motion to dismiss Counts II, III, and IV of Plaintiffs

FAC, D.E. 4. These Counts are dismissed with prejudice. The Court, however, does not impose

costs or sanctions on Plaintiff. An appropriate Order accompanies this Opinion.

Dated: May 30, 2019
                                                       C\Pk t-/’
                                                      John Michael Vazqz IUS.D.J.




                                                  8
